Case 2:20-cv-00728-SPC-MRM Document 14 Filed 10/06/20 Page 1 of 2 PageID 148




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

FRANK SEAGER and CAROL
SEAGER,

              Plaintiffs,

v.                                                   Case No.: 2:20-cv-728-FtM-38MRM

HARTFORD INSURANCE
COMPANY OF THE MIDWEST,

               Defendant.
                                              /

                                 OPINION AND ORDER1

       Before the Court is Defendant Hartford Insurance Company of the

Midwest’s Motion to Dismiss Complaint. (Doc. 4). Plaintiffs Frank and Carol

Seager have not responded, and the time to do so has expired. 2 For the below

reasons, the Court denies without prejudice the motion.

         This breach of contract insurance dispute stems from Hurricane Irma

damage. (Doc. 3). Plaintiffs filed this case in state court, and Defendant removed

it to federal court based on diversity jurisdiction. (Doc. 1). Along with removal

came Defendant’s motion to dismiss filed in state court. (Doc. 4). A week after



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
2Plaintiffs have moved to strike the notice of removal (Doc. 10) and remand the case to state court
(Doc. 11).
Case 2:20-cv-00728-SPC-MRM Document 14 Filed 10/06/20 Page 2 of 2 PageID 149




removal, Defendant answered the Complaint and asserted affirmative defenses.

(Doc. 9).

      Local Rule 4.02 governs removal of cases from state court. Pertinent here,

it says, “When a case is removed to this Court with pending motions on which

briefs or legal memoranda have not been submitted, the moving party shall file and

serve a supporting brief within 14 days after the removal[.]” M.D. Fla. R. 4.02(c).

Defendant has not followed this rule. The motion relies on Florida procedural

rules and does not account for any federal jurisprudence on the matters raise d.

Defendant also has since answered the Complaint rendering the motion to dismiss

moot. See, e.g., Capital Preferred Ins. v. Whirlpool Corp., No. 2:13-cv-868-FtM-

29UAM, 2013 WL 12156450, at *1 (M.D. Fla. Dec. 23, 2013) (denying as moot a

motion to dismiss filed in state court before removal because, in part, “[a]

defendant is not required to file an answer until court disposes of the motion to

dismiss.” (citations omitted)). The Court thus denies the motion to dismiss.

      Accordingly, it is now ORDERED:

      Defendant Hartford Insurance Company of the Midwest’s Motion to Dismiss

Complaint (Doc. 4) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on October 6, 2020.




Copies: All Parties of Record




                                        2
